—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered July 23, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The undercover officer’s radio broadcast describing defendant—male Hispanic, goatee, long black coat, blue sweatshirt, green shorts over blue pants, white sneakers, and black "Raiders” cap—and specifying the location where the sale occurred, provided ample probable cause to arrest when, within a minute or two of the broadcast, the arresting officers observed defendant at the specified location wearing the clothes described, and no one else there matching the radioed description (see, People v Acevedo, 181 AD2d 596, Iv denied 79 NY2d 1045; People v Rodriguez, 199 AD2d 181). Accordingly, suppression of the drugs and buy money seized upon defendant’s arrest was properly denied. Nor did defendant’s acquittal of having sold seven black top vials of crack to the undercover officer necessarily render his conviction for possession of three red top vials of crack with intent to sell against the weight of the evidence (see, People v Martinez, 165 AD2d 788, Iv denied 78 NY2d 924). Concur—Sullivan, J. P., Wallach, Rubin, Ross and Nardelli, JJ.